UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2384


WILLA GLOVER,

                  Plaintiff - Appellant,

             v.

FOOD LION, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:07-cv-04064-CWH-RSC)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willa Glover, Appellant Pro Se. Erika Harrison, TURNER, PADGET,
GRAHAM & LANEY, PA, Charleston, South Carolina, Carmelo Barone
Sammataro, TURNER, PADGET, GRAHAM & LANEY, PA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Willa    Glover     seeks    to   appeal     the   district      court’s

order granting partial summary judgment to Food Lion, LLC. *                            This

court       may    exercise      jurisdiction       only   over      final   orders,      28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                              The order

Glover       seeks        to   appeal   is    neither      a   final     order    nor     an

appealable interlocutory or collateral order.                          Accordingly, we

deny Glover’s motion for transcripts and dismiss the appeal for

lack of jurisdiction.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials         before       the   court    and   argument     would    not     aid    the

decisional process.

                                                                                 DISMISSED




        *
            Glover incorrectly identified the defendant as Food Lion,
Inc.



                                               2